                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


TINA LOUISE WANNER,

                                 Plaintiff,

                v.                                                 Case No. 20-CV-987

KILOLO KIJAKAZI, 1
Acting Commissioner of the Social Security Administration,

                                 Defendant.


                                   DECISION AND ORDER


1. Introduction

        Alleging she has been disabled since July 25, 2014 (Tr. 13), Tina Louise Wanner

seeks disability insurance benefits and supplemental security income. After her

application was denied initially (Tr. 58-77) and upon reconsideration (Tr. 98-121), a

hearing was held before an administrative law judge (ALJ) on July 16, 2019 (Tr. 31). On

August 23, 2019, the ALJ issued a written decision concluding that Wanner was not

disabled. (Tr. 25.) After the Appeals Council denied Wanner’s request for review on April




1Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted as the
defendant in this suit. No further action need be taken to continue this suit by reason of the last sentence
of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).



         Case 1:20-cv-00987-WED Filed 08/23/21 Page 1 of 21 Document 21
30, 2020 (Tr. 1-4), she filed this action. All parties have consented to the full jurisdiction

of a magistrate judge (ECF Nos. 4, 6), and this matter is ready for resolution.

2. ALJ’s Decision

       In determining whether a person is disabled, an ALJ applies a five-step sequential

evaluation process. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At step one the ALJ

determines whether the claimant has engaged in substantial gainful activity. 20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i). The ALJ found that Wanner “has not engaged in

substantial gainful activity since July 25, 2014, the alleged onset date[.]” (Tr. 15.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. §§ 404.1520(a)(4)(ii), (c), 416.920(a)(4)(ii), (c). An impairment is

severe if it significantly limits a claimant’s physical or mental ability to do basic work

activities. 20 C.F.R. §§ 404.1522(a), 416.922(a). The ALJ concluded that Wanner has the

following severe impairments: “degenerative disc disease of the lumbar spine and

continued difficulties with the left elbow post surgery[.]” (Tr. 16.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (called “the listings”), 20

C.F.R. §§ 404.1520(a)(4)(iii), 404.1525, 416.920(a)(4)(iii), 416.925. If the impairment or

impairments meets or medically equals the criteria of a listing and also meets the twelve-



                                       2
        Case 1:20-cv-00987-WED Filed 08/23/21 Page 2 of 21 Document 21
month durational requirement, 20 C.F.R. §§ 404.1509, 416.909, the claimant is disabled. 20

C.F.R. §§ 404.1520(d), 416.920(d). If the claimant’s impairment or impairments is not of a

severity to meet or medically equal the criteria set forth in a listing, the analysis proceeds

to the next step. 20 C.F.R. §§ 404.1520(e), 416.920(e). The ALJ found that Wanner “does

not have an impairment or combination of impairments that meets or medically equals

the severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix

1[.]” (Tr. 19.)

        In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), which is the most the claimant can do despite her impairments.

20 C.F.R. §§ 404.1545(a)(1), 416.945(a). In making the RFC finding the ALJ must consider

all of the claimant’s impairments, including impairments that are not severe. 20 C.F.R. §§

404.1545(a)(2), 416.945(a)(2). In other words, “[t]he RFC assessment is a function-by-

function assessment based upon all of the relevant evidence of an individual's ability to

do work-related activities.” SSR 96-8p. The ALJ concluded that Wanner has the RFC

         to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
        except with occasional climbing of ladders, ropes or scaffolds, occasional
        stooping, kneeling, crouching, and crawling. She can frequently climb
        ramps or stairs and balance. The claimant may have no more than
        occasional concentrated exposure to wetness, vibrations, or to hazards such
        as dangerous, moving machinery or unprotected heights.

(Tr. 19.)

        After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of her past relevant work.


                                           3
            Case 1:20-cv-00987-WED Filed 08/23/21 Page 3 of 21 Document 21
20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1560, 416.920(a)(4)(iv), 416.960. The ALJ concluded that

Wanner “is capable of performing past relevant work as an accounting clerk. This work

does not require the performance of work-related activities precluded by [Wanner’s]

residual functional capacity[.]” (Tr. 23.)

       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering her RFC, age, education,

and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1560(c), 416.920(a)(4)(v),

416.960(c). At this step the ALJ concluded that “there are other jobs that exist in significant

numbers in the national economy that the claimant also can perform[.]” (Tr. 23.) In

reaching that conclusion the ALJ relied on testimony from a vocational expert, who

testified that a hypothetical individual of Wanner’s age, education, and work experience

could perform the requirements of occupations such as “information clerk (DOT # 237-

367-018), with 63,000 jobs in the national economy, cashier (DOT # 211.462-010), but with

job numbers eroded by 50% to 100,000 jobs in the national economy, and office helper

(DOT # 239.567-010), with 40,000 jobs in the national economy.” (Tr. 24.)

3. Standard of Review

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an ALJ’s

final decision if the correct legal standards were applied and supported with substantial

evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019) (citing 42 U.S.C.

§ 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial evidence is ‘such



                                       4
        Case 1:20-cv-00987-WED Filed 08/23/21 Page 4 of 21 Document 21
relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting Castile v.

Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute [its] judgment for that of the

Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Lopez ex

rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial evidence

supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s] decision

even if ‘reasonable minds could differ concerning whether [the claimant] is disabled.’”

L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir.

2008)).

4.        Analysis

     4.1. Symptom Severity

          An ALJ must engage in a two-step process to evaluate a claimant’s symptoms.

First, the ALJ “must consider whether there is an underlying medically determinable

physical or mental impairment(s) that could reasonably be expected to produce an

individual's symptoms, such as pain.” SSR 16-3p. “Second, once an underlying physical

or mental impairment(s) that could reasonably be expected to produce the individual's

symptoms is established, [the ALJ] evaluate[s] the intensity and persistence of those

symptoms to determine the extent to which the symptoms limit an individual's ability to

perform work related activities….” SSR 16-3p. “The determination or decision must



                                         5
          Case 1:20-cv-00987-WED Filed 08/23/21 Page 5 of 21 Document 21
contain specific reasons for the weight given to the individual’s symptoms, be consistent

with and supported by the evidence, and be clearly articulated so the individual and any

subsequent reviewer can assess how the adjudicator evaluated the individual’s

symptoms.” SSR 16-3p.

       The ALJ must also consider, to the extent they are relevant, the following factors:

          1.Daily activities;
          2.The location, duration, frequency, and intensity of pain or other symptoms;
          3.Factors that precipitate and aggravate the symptoms;
          4.The type, dosage, effectiveness, and side effects of any medication an
            individual takes or has taken to alleviate pain or other symptoms;
         5. Treatment, other than medication, an individual receives or has received
            for relief of pain or other symptoms;
         6. Any measures other than treatment an individual uses or has used to
            relieve pain or other symptoms (e.g., lying flat on his or her back, standing
            for 15 to 20 minutes every hour, or sleeping on a board); and
         7. Any other factors concerning an individual's functional limitations and
            restrictions due to pain or other symptoms.
SSR 16-3p.

       The ALJ stated, “[a]s for the claimant’s statements about the intensity, persistence,

and limiting effects of her symptoms, they are inconsistent with her treatment records.”

(Tr. 21.) She explained,

       The medical records show the claimant has a long history of chronic back
       pain and left elbow pain, but the claimant was observed by her medical
       providers to ambulate normally and without reference to the use of an
       assistive device (Exhibit 16F-6, 9/10, 13). In addition, no abnormality was
       detected as to her level of distress (Exhibit 14F-4) (Exhibit 16F-9). Also,
       diagnostic imaging of the lumbar spine and the claimant’s left elbow
       showed only mild degenerative changes (Exhibit 12F-4/5, 12) (Exhibit 15F-
       12). Furthermore, despite the claimant’s testimony that she is limited to
       sitting or standing for no more than 30 minutes at a time before she needs
       to rest or lie down, there is little objective evidence indicating particular


                                       6
        Case 1:20-cv-00987-WED Filed 08/23/21 Page 6 of 21 Document 21
       physical limitations to substantiate the degree of her subjective complaints.
       Also, the nature and scope of the claimant’s treatment has been
       conservative after her fusion surgery at age 18, and has consisted only of
       injections, physical therapy and pain management (Exhibit 1F) (Exhibit 14F)
       (Exhibit 16F). She has not required emergency intervention or
       hospitalization related to her medical impairments, nor has she been
       referred for more aggressive treatment modalities. In addition, the claimant
       testified that she could perform activities of daily living such as cooking,
       cleaning, shopping, although she receives assistance from her son with
       laundry and vacuuming. While her activities of daily living do not
       necessarily show she can work full time, they do show that she is capable
       of motion. Further, the claimant reported that she drives on a fairly regular
       basis. Depsite [sic] her testimony of daily, chronic back and elbow pain,
       objective findings from May 2019 documented full range of motion of her
       upper and lower extremities and back, and normal sensation (Exhibit 15F -
       6/7).

(Tr. 21.)

       Although ALJs often note the absence of “aggressive” treatment to support a

finding that a claimant’s symptoms are not as severe as alleged, such an observation

implies that, if the claimant’s symptoms were as severe as alleged, more aggressive

treatment would have been employed. See Hughes v. Astrue, 705 F.3d 276, 278 (7th Cir.

2013). But for some impairments there may be no “aggressive” treatment options. Wieland

v. Saul, No. 19-CV-1066-SCD, 2020 U.S. Dist. LEXIS 75071, at *12 (E.D. Wis. Apr. 29, 2020)

(“Although it is true that Wieland was treated primarily with medication and physical

therapy, the ALJ provides no basis for believing that Wieland’s fibromyalgia could have

been treated with more ‘aggressive’ methods.”).

       This is not to say that such an observation is irrelevant or that an ALJ necessarily

errs in making it. After all, the nature of a claimant’s treatment is a relevant factor in


                                           7
            Case 1:20-cv-00987-WED Filed 08/23/21 Page 7 of 21 Document 21
assessing the severity of a claimant’s symptoms. SSR 16-3p. And it is within the purview

of a lay ALJ to observe that serious back problems often lead to surgery. See Green v. Saul,

No. 19-CV-528, 2020 U.S. Dist. LEXIS 41061, at *9 (E.D. Wis. Mar. 10, 2020). But in the

absence of medical evidence suggesting that more aggressive treatment would have been

recommended if Wanner’s symptoms were as severe as she alleged, the absence of more

aggressive treatment is not particularly probative. Having said that, not every reason

given by the ALJ must be independently sufficient to sustain the ALJ’s conclusion. The

court must assess the ALJ’s reasoning as a whole.

       Wanner notes that her long history of being prescribed powerful opioid analgesics

and other measures she has taken to relieve pain all tend to corroborate her complaints

of subjective pain. She is correct that the fact she was prescribed opioids and took other

steps to relieve pain certainly supports her allegations of pain. But the ALJ did not reject

Wanner’s complaints of pain; she concluded only that Wanner’s pain was not as severe as

she alleged. Wanner has not shown that this evidence required the ALJ to accept her

allegations regarding the severity of her symptoms. Wanner’s treatment history was

consistent with the ALJ’s RFC finding.

       Nor did the ALJ err in her assessment of Wanner’s activities of daily living. The

ALJ explicitly acknowledged that Wanner’s activities did not, by themselves, suggest an

ability to work fulltime. Rather, the ALJ appropriately noted that Wanner’s activity level

could be seen as inconsistent with her allegations regarding the severity of her symptoms.



                                       8
        Case 1:20-cv-00987-WED Filed 08/23/21 Page 8 of 21 Document 21
Granted, Wanner’s activities were limited. And given the variable nature of her pain and

the flexible nature of her activities, her activities might not be particularly probative as to

the overall severity of her symptoms. Nonetheless, her activities of daily living were an

appropriate factor for the ALJ to consider, see SSR 16-3p, and it was reasonable for the

ALJ to conclude that the nature and level of activity was inconsistent with the extreme

debilitating symptoms Wanner described. Again, Wanner has not shown that this

evidence required the ALJ to accept Wanner’s allegations regarding the severity of her

symptoms. Wanner’s activities of daily living were consistent with the ALJ’s RFC finding.

       Mindful of the deference that the court owes to the conclusions of the ALJ, the

court must conclude that, when assessed as a whole, the ALJ provided a sufficiently

specific and clearly articulated explanation for why she concluded that Wanner’s

symptoms were not as severe as she alleged. Significantly, the ALJ did not reject that

Wanner was significantly impaired. She concluded only that Wanner’s symptoms were

not as severe as she alleged. Wanner has not shown that the ALJ erred.

   4.2. Dr. Jankus

       Ward Jankus, M.D., performed a consultative examination of Wanner on

November 10, 2017. In relevant part Jankus opined:

       Precise activity estimates are hard to quantify, although I do get the sense
       in her case that she is going to have a hard time being on her feet hours and
       hours at one time or sitting hours and hours and I do not doubt that
       probably every 15 to 20 minutes she is basically changing positions up and
       down off her feet throughout the course of her day, just as she describes.



                                       9
        Case 1:20-cv-00987-WED Filed 08/23/21 Page 9 of 21 Document 21
       With her left lateral epicondylitis issues, she would have a hard time doing
       forceful or highly repetitive torquing, twisting, flexing, and extending
       motions at the left wrist.

       The right lateral epicondyle issues have been improved with that surgery,
       but it sounds like she is getting some dorsal finger extensor tendonitis with
       overuse, although, as noted above, it is pretty calm at the time of the
       appointment today.

(Tr. 728.)

       The ALJ did not find Jankus’s opinion persuasive because it “seems largely based

on the claimant’s subjective reports of pain. His physical examination of the claimant was

fairly normal.” (Tr. 22.) She continued,

       The undersigned finds that even if the opinion of Dr. Jankus was found to
       be persuasive, the claimant could still work. There is no documentation by
       the claimant’s treating providers that she is off task because of her pain.
       Instead, examination notes frequently stated that the claimant is in no
       apparent distress and can ambulate normally (Exhibit 14F-4) (Exhibit 16F-
       6, 9/10, 13). The additional limitations noted by Dr. Jankus are not
       supported by the objective medical evidence of record.

(Tr. 22.)

       Wanner argues that the ALJ erred in her assessment of Jankus’s opinion, which

ultimately led her to erroneously reject Jankus’s conclusion that Wanner would need to

shift positions every 15 to 20 minutes.

       The ALJ must assess a medical opinion in terms of its persuasiveness, paying

particular attention to how well the expert supports his opinion, how consistent the

opinion is with the record, the source’s relationship with the claimant, the expert’s

specialization and expertise, and any other particularly relevant factors. 20 C.F.R.


                                       10
        Case 1:20-cv-00987-WED Filed 08/23/21 Page 10 of 21 Document 21
§§ 404.1520c(c), 416.920c(c). Although the ALJ must consider all of these factors, she need

only explain how she considered supportability and consistency. 20 C.F.R.

§§ 404.1520c(b)(2), 416.920c(b)(2).

       In terms of supportability, the ALJ appropriately noted that Jankus’s opinion

appears to have been based largely on Wanner’s self-reported symptoms. (ECF No. 16 at

3.) Moreover, Jankus’s physical examination was “fairly normal.” (Tr. 22.) Although

Jankus did note certain objective abnormalities, they were not inconsistent with the ALJ’s

qualified statement that his report was based “largely” on Wanner’s subjective reports

and his examination was “fairly normal.”

       Nor did the ALJ impermissibly “play doctor” when she characterized Jankus’s

physical examination of Wanner as “fairly normal.” (Tr. 22.) An ALJ “plays doctor” when

she interprets medical evidence and relies on that interpretation to support a conclusion.

For example, in the absence of a corresponding medical opinion, an ALJ cannot interpret

an absence of a need for insulin to conclude that a claimant’s diabetes is not debilitating.

Myles v. Astrue, 582 F.3d 672, 677 (7th Cir. 2009).

       But an ALJ’s decision will naturally involve summaries and characterizations of

the medical evidence. This does not constitute “playing doctor” but rather is an integral

and natural part of an ALJ’s obligation to explain her decision. While the line between

appropriately characterizing the medical evidence and impermissibly playing doctor

may sometimes be hazy, the ALJ’s characterization here remained well clear of any line.



                                      11
       Case 1:20-cv-00987-WED Filed 08/23/21 Page 11 of 21 Document 21
       However, with regard to the ALJ’s obligation to discuss the consistency of Jankus’s

opinion with other evidence, the ALJ’s assessment was terse. In relevant part she stated

only that “the clinical records note no significant cervical or lumbar nerve root

compression or myelopahtic issues,” and “[t]he medical evidence of record including the

consultative medical examination does not show additional limitations beyond what was

determined by the State Agency physicians.” (Tr. 22.) It is unclear what significance the

ALJ attributed to her first observation; it is not readily apparent how the specified

evidence would necessarily impact Wanner’s need to shift positions. And the latter

statement is a hollow conclusion that fails to build an accurate and logical bridge between

the evidence and her conclusions.

       This lack of explanation was material, however, only if Jankus’s opinion was

consistent with other evidence that the ALJ failed to discuss. In this regard Wanner points

to evidence showing that she suffered certain objective abnormalities. (ECF No. 16 at 5.)

The evidence to which she points, however, does not address the crucial issue—whether

Wanner must shift positions every 15 to 20 minutes. The evidence suggests only that

Wanner has impairments that limit her ability to work, which limitations the ALJ

acknowledged with her RFC finding.

       In sum, the ALJ did not materially err in assessing Jankus’s opinion. Although she

did not substantively address whether and to what extent Jankus’s opinion was

consistent with other medical evidence, any error was harmless because Wanner has not



                                      12
       Case 1:20-cv-00987-WED Filed 08/23/21 Page 12 of 21 Document 21
shown that there was other medical evidence that supported Jankus’s opinion that she

would need to shift positions every 15 to 20 minutes. Wanner has not shown that the

objective evidence identified by Jankus in his report and discussed in her brief support

limitations greater than those included in the ALJ’s RFC determination.

   4.3. Dr. Frey

       Jesse Frey, Psy.D., evaluated Wanner and prepared a psychological report. Frey

opined that Wanner’s “memory ability appears grossly intact,” [c]oncentration appears

adequate,” and “[a]bstract thinking ability appear [sic] good” (Tr. 733.) Nonetheless, Frey

opined that Wanner “is expected to have moderate limitations in her ability to maintain

concentration, attention, and work pace.” (Tr. 734.) Frey also concluded that Wanner

would “have moderate limitations in her ability to respond appropriately to supervisors

and coworkers” and would “have moderate limitations in her ability to withstand routine

work stress and adapt to changes.” (Tr. 734.)

       As to Frey’s opinion the ALJ stated:

       The undersigned does not find the opinion of Dr. Frey persuasive as such
       moderate limitations appear to be based solely on the claimant’s subjective
       reports of chronic pain. In addition, such limitations are inconsistent with
       Dr. Frey’s own mental status examination of the claimant, which was
       generally normal. The undersigned notes that Dr. Frey only examined the
       claimant one time.

(Tr. 17.) The ALJ further found that Wanner had no limitation in her memory because,

based on Frey’s testing, her memory was intact. (Tr. 17.) Wanner had only a mild

limitation in interacting with others, in part, because Frey observed that Wanner was calm


                                      13
       Case 1:20-cv-00987-WED Filed 08/23/21 Page 13 of 21 Document 21
and cooperative through the exam, and she interacted appropriately at the hearing. (Tr.

18.) She had only a mild limitation in concentrating, persisting, or maintaining pace, in

part because Frey found her concentration was adequate. (Tr. 18.) She was also only

mildly limited in adapting or managing herself, in part because Frey found that her mood

was good, she was appropriately dressed with good hygiene, and she had normal

thought content with intact judgment and insight.

       The unexplained inconsistency between the objective testing and Frey’s

conclusions was a good reason for concluding that Frey’s opinion was not persuasive.

       Wanner contends that the ALJ’s statement that her “moderate limitations appear

to be based solely on the claimant’s subjective reports of chronic pain” (Tr. 17) is

contradicted by Frey’s statement, “It should be noted that these capability statements are

made clearly on her psychological abilities and are not any bearing on her physical

capabilities or limitations.” (Tr. 734.)

       The syntax of Frey’s statement is garbled, and there appear to be at least a couple

incorrect or missing words, but it seems that Frey is saying that his opinion as to Wanner’s

function reflects only her psychological limitations and not her physical impairments. But

that is not inconsistent with the ALJ’s observation that the moderate limitations Frey

identified “appear to be based solely on the claimant’s subjective reports of chronic pain.”

(Tr. 17.) The ALJ noted that pain caused the psychological symptoms identified by Frey.

For example, Frey stated that Wanner reported “mood instability due to pain” and



                                      14
       Case 1:20-cv-00987-WED Filed 08/23/21 Page 14 of 21 Document 21
“irritability due to pain.” (Tr. 732.) Frey also said, “The claimant appears to be having a

difficult time adjusting to some very severe chronic pain that has been exacerbating over

time.” (Tr. 734.)

       Frey obviously accepted Wanner’s statements regarding the pain she experienced

and then offered his opinion as to how such pain would affect her functioning. The ALJ,

however, found that Wanner’s pain was not as severe as she alleged. If Wanner’s pain was

not as severe, it logically follows that any psychological impairment from pain would

likewise not be as severe.

       As discussed above, the ALJ did not err in concluding that Wanner’s symptoms

were not as severe as alleged. Because Frey’s opinion depended on Wanner’s statements

regarding the severity of her symptoms, when the ALJ concluded that Wanner’s

symptoms were not as severe as she alleged, it was reasonable for the ALJ to then

conclude that Frey’s findings were not persuasive.

       The fact that Frey’s opinion was based on a one-time examination was an

appropriate factor for the ALJ to note in explaining why Frey’s opinion was not

persuasive. See 20 C.F.R. §§ 404.1520c(c), 416.920c(c). The fact that the ALJ ultimately

credited the opinions of the state agency consultants who never examined Wanner is not

inconsistent. Assessing the persuasiveness of opinions requires consideration of all

relevant factors; while individual factors point in different directions, other factors may

lead an ALJ to find a certain opinion more persuasive than another.



                                      15
       Case 1:20-cv-00987-WED Filed 08/23/21 Page 15 of 21 Document 21
       In sum, the ALJ reasonably concluded that Frey’s opinion was not persuasive.

Frey’s conclusions were inconsistent with the objective testing he performed. And Frey’s

opinions depended on Wanner’s symptoms being as severe as she alleged, but in

concluding that her symptoms were not as severe as reported, the ALJ upset the premise

for Frey’s conclusions.

   4.4. Mental Limitations

       Wanner argues that, even accepting that ALJ’s conclusion that she “had only mild

limitations in her ability to: interact with others; concentrate, persist, and maintain pace;

and adapt or manage herself (AR 18), the ALJ still erred by failing to account for her mild

mental limitations in the RFC and in any hypotheticals to the VE.” (ECF No. 16 at 12.)

       The Commissioner responds, “Plaintiff’s argument that the ALJ erred by not

accounting for her mild mental health limitations is unpersuasive because the vocational

expert testified that jobs still existed that she could perform even with mental health

limitations, and Plaintiff does not identify any limitations that should have been included

in the hypothetical questions.” (ECF No. 17 at 17.) In the Commissioner’s view, the

vocational expert’s testimony addressed Wanner’s mild limitations in interacting with

others, concentrating, persisting, or maintaining pace, and adapting or managing oneself.

(ECF No. 17 at 17.) The ALJ asked the vocational expert “whether jobs existed for an

individual who was unable to perform fast paced work or work with high production

quotas ….” (ECF No. 17 at 17.) “Plaintiff’s counsel then asked whether Plaintiff would be



                                      16
       Case 1:20-cv-00987-WED Filed 08/23/21 Page 16 of 21 Document 21
able to perform past relevant work with a restriction to occasional interaction with

supervisors and coworkers, and the vocational expert testified that she would.” (ECF No.

17 at 17 (citing Tr. 53).) And “Plaintiff’s counsel asked about the levels of stress in

Plaintiff’s past relevant work, and the vocational expert testified that dealing with stress

was not necessarily required for that position, but that it would vary depending on the

employer.” (ECF No. 17 at 17 (citing (Tr. 54).)

       Neither the hypotheticals presented by the ALJ nor the follow-up questions posed

by Wanner’s counsel fully addressed Wanner’s limitations in interacting with others,

concentrating, persisting, or maintaining pace, and adapting or managing oneself.

Although the ALJ found Wanner to have mild limitations in each domain, these

impairments either individually and especially collectively may materially affect

Wanner’s employability.

       The vocational expert did testify that a person who was limited to only occasional

interaction with supervisors and co-workers could still perform Wanner’s past relevant

work as an accounting clerk. (Tr. 53.) However, he vocational expert did not offer an

opinion as to how this impairment might affect other jobs. The error was material

because, as discussed below, appropriate consideration of Wanner’s mild limitations in

concentrating, persisting, or maintaining pace, and adapting or managing oneself may

have precluded Wanner’s past relevant work as an accounting clerk.




                                      17
       Case 1:20-cv-00987-WED Filed 08/23/21 Page 17 of 21 Document 21
       As for Wanner’s mild limitation in concentration, persistence, and pace, it is well-

established that “[b]oth the RFC and the hypothetical question presented to a [vocational

expert] must incorporate the ‘totality of a claimant’s limitations,’ including any

‘deficiencies of concentration, persistence and pace.’” Mischler v. Berryhill, 766 F. App’x

369, 375 (7th Cir. 2019) (unpublished) (quoting O’Connor-Spinner v. Astrue, 627 F.3d 614,

619 (7th Cir. 2010)). This does not require an ALJ to use any specific magic words; she

need only use language that “specifically exclude[s] those tasks that someone with the

claimant’s limitations would be unable to perform.” Mischler v. Berryhill, 766 F. App’x 369,

375 (7th Cir. 2019) (unpublished) (quoting O’Connor-Spinner v. Astrue, 627 F.3d 614, 619

(7th Cir. 2010)); see also Morrison v. Saul, 806 F. App'x 469, 474 (7th Cir. 2020)

(unpublished). The vocational expert addressed concentration, persistence, and pace only

in the context of work that is not “fast paced” and does not have “high production

quotas.” (Tr. 52.)

       The ALJ’s hypothetical to the vocational expert most conspicuously failed to

address limitations in concentration. A person who suffers from significant pain could be

expected to have difficulty concentrating. And while the ALJ stated that Frey’s limited

testing indicated Wanner’s concentration was adequate, an isolated examination is not

necessarily inconsistent with a mild limitation in this domain. Because Wanner’s mental

impairments are largely influenced by her pain, her adequate performance during Frey

examination may simply reflect that her pain was not severe that day. The omission was



                                      18
       Case 1:20-cv-00987-WED Filed 08/23/21 Page 18 of 21 Document 21
material because the representative jobs identified by the vocational expert, and

especially Wanner’s past relevant work as an accounting clerk, would appear to require

a significant degree of concentration.

       Similarly, the closest the vocational expert came to assessing the domain of

“adapting or managing oneself” is when she addressed how an ability to deal with stress

might affect Wanner’s ability to do the identified jobs. (Tr. 54.) Although an ability to

manage stress may be a component of this domain, it encompasses more:

       This area of mental functioning refers to the abilities to regulate emotions,
       control behavior, and maintain well-being in a work setting. Examples
       include: responding to demands; adapting to changes; managing your
       psychologically based symptoms; distinguishing between acceptable and
       unacceptable work performance; setting realistic goals; making plans for
       yourself independently of others; maintaining personal hygiene and attire
       appropriate to a work setting; and being aware of normal hazards and
       taking appropriate precautions.

20 C.F.R. Part 404, Subpart P, Appendix 1, § 12.00 E. 4.

       Taken together, mild limitations in these domains may significantly interfere with

Wanner’s ability to work. Because the vocational expert did not address how these mild

impairments, individually or collectively, may affect Wanner’s ability to work, remand is

required.

5.     Conclusion

       Although some of the ALJ’s conclusions regarding the severity of Wanner’s

symptoms would not, by themselves, be sufficient to sustain the ALJ’s conclusion,

considering all of the ALJ’s reasons collectively, the ALJ adequately explained why she


                                      19
       Case 1:20-cv-00987-WED Filed 08/23/21 Page 19 of 21 Document 21
concluded that Wanner’s symptoms were not as severe as she alleged. Because the ALJ

did not err in her decision to discount the severity of Wanner’s symptoms, she did not err

in finding Dr. Frey’s opinion unpersuasive given that his opinion largely depended on

Wanner’s reported symptoms.

          Any error in the ALJ’s assessment of Dr. Jankus’s opinion was harmless because

Wanner has not shown that there was other medical evidence that supported his opinion

that Wanner would need to shift positions every 15 to 20 minutes.

          However, the ALJ did materially err by failing to include Wanner’s mild mental

limitations in the hypotheticals presented to the vocational expert. Although Wanner’s

impairments were mild, when considered collectively and in conjunction with her other

impairments, she may be unable to work. Therefore, remand is required.

          A direct award of benefits, however, is inappropriate because not all factual issues

have been resolved, see Israel v. Colvin, 840 F.3d 432, 441-42 (7th Cir. 2016), and the

evidence is not such that it “can yield but one supportable conclusion.” Martin v. Saul,

950 F.3d 369, 376 (7th Cir. 2020) (quoting Campbell v. Shalala, 988 F.2d 741, 744 (7th Cir.

1993)).

          IT IS THEREFORE ORDERED that the Commissioner’s decision is reversed, and

pursuant to 42 U.S.C. § 405(g), sentence four, this matter is remanded for further rulings




                                         20
          Case 1:20-cv-00987-WED Filed 08/23/21 Page 20 of 21 Document 21
consistent with this decision. The Clerk shall enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 23rd day of August, 2021.



                                               _________________________
                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                      21
       Case 1:20-cv-00987-WED Filed 08/23/21 Page 21 of 21 Document 21
